Citation Nr: 0804097
Decision Date: 02/05/08	Archive Date: 03/27/08

DOCKET NO. 06-05 588                       DATE FEB 05 2008
 
On appeal from the Department of Veterans Affairs Regional Office in Boston, Massachusetts 

THE ISSUE 

Entitlement to service connection for a nervous condition. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

B. A. Jonas, Law Clerk 

INTRODUCTION 

The veteran served on active duty from November 1952 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts. 

In November 2007, the veteran's representative filed a motion to advance this case on the docket due to the veteran's advanced age. The Board granted the motion in January 2008, pursuant to 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; 
(B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. This requirement could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3. 1 59(c)(4). 

- 2 - 

In this case, there is insufficient competent medical evidence to decide the claim. The record contains VA treatment records from psychiatrist outpatient visits. The veteran is service-connected for a skin condition. His dermatologist referred him to the psychiatrist. The VA psychiatrist noted in March 2004 that the veteran was shy, diffident, and acknowledged his painful, lifelong self-consciousness about his skin condition. The record shows approximately a year of treatment by the VA psychiatrist. A different VA doctor noted in June 2004 that the veteran's depression had resolved. However, the veteran continued to receive psychiatrist treatment after that date. Although no firm diagnosis has been made, these treatment records meet the requirements of 38 C.F.R. § 3.159(c)(4). 

Since there has been no V A examination to determine whether any current psychiatric disability is secondary to the veteran's service-connected skin condition, an examination should be scheduled. The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a V A examination without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655 (2007). 

The file indicates that the veteran did not receive notice of the elements necessary to substantiate a secondary service connection claim or the notice required by Dingess v.Nicholson, 19 Vet. App. 473 (2006) (as the degree of disability and effective date of the disability are part of a claim for service connection, VA has a duty to notify claimants of the evidence needed to prove those parts of the claim). 

Accordingly, the case is REMANDED for the following action: 

1. Send the veteran a VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection on a secondary basis. 

2. Send the veteran a corrective VCAA notice under 38 U.S.CA. § 5103(a) and 38 C.F.R. § 3.159(b), that 

- 3 - 

includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

3. Request from the veteran and obtain any private and/or V A medical records that are not already of record. 

4. Schedule the veteran for an appropriate VA examination to determine the nature of etiology of any current psychiatric disability. The claim folders are to be made available for the examiner to review. All indicated studies should be performed, and all findings should be reported in detail. A complete rationale for any opinions expressed must be provided. The report of the examination must include responses to each of the following items: 

A. Does the veteran have a psychiatric disability? 

B. If the veteran does have a psychiatric disability, is it as least as likely as not that any current psychiatric disability is secondary to the veteran's service connected skin condition? 

5. Readjudicate the issue on appeal. If the benefit is not granted, furnish the veteran and his representative with a supplemental statement of the case and afford an opportunity to respond before returning the record to the Board for future review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

- 4 - 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2007). 

- 5 - 



